Citation Nr: 0404584	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-02 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a cold weather injury of the right 
hand.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In April 2001, when this matter was previously before the 
Board, the initial rating for the veteran's PTSD was 
increased to 50 percent disabling and his claims for an 
initial evaluation in excess of 10 percent for cold weather 
injury of the right hand and TDIU were denied.  Thereafter, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court vacated the April 2001 decision 
of the Board and remanded the matter for readjudication.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
specifically provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  

In its August 2003 Order the Court stated, in essence, that 
remand of the appellant's claim for TDIU was required because 
the Board failed to provide an adequate statement of its 
reasons and bases for its decision.  In addition, the Court 
stated that remand of the appellant's claims for TDIU and 
increased ratings for his service connected PTSD and 
residuals of cold weather injury was required because nothing 
in the record demonstrated that the Secretary had notified 
the appellant of everything needed to substantiate his claims 
and who is responsible for obtaining that evidence.  

In this regard, it is significant to note that prior to the 
Court's order, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  

Subsequent to the September 2003 Order from the Court, the 
veteran submitted additional medical evidence and waived his 
right to have his case remanded to the AOJ for review.  
Notwithstanding the veteran's waiver of AOJ review, upon 
consideration of the additional evidence submitted by the 
veteran, the Board finds that his appeal must be remanded for 
further development.  

Specifically, the veteran submitted a January 2004 statement 
from his treating VA psychiatrist which notes that the 
veteran has recently experienced an exacerbation of symptoms, 
in part, in response to the war in Iraq.  Inasmuch as the 
veteran's most recent VA examination in connection with the 
issues on appeal was performed in June 2000, the Board finds 
that a current and comprehensive examination of the veteran's 
service connected disorders is necessary prior to further 
adjudication of these claims.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  In addition, the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded another opportunity to undergo 
psychiatric examination as well as examination of his other 
service connected disabilities for an opinion as to the 
extent and severity of his PTSD and residuals of cold injury 
of the right hand as well as whether the veteran is totally 
unemployable as a result of such disabilities.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his service 
connected PTSD, residuals of cold injury, 
and loss of sense of smell since January 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  After completion of the above, the 
veteran should be scheduled for VA 
examinations by the appropriate 
specialists to ascertain the current 
severity of his service-connected PTSD, 
residuals of cold injury of the right 
hand, and the impact of his service 
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

With respect to the veteran's claim for 
an increased rating for PTSD, the 
examiner is requested to offer an opinion 
with supporting analysis as to the 
severity of his PTSD, to include stating 
whether such PTSD is manifested by 
deficiencies in most areas such as work, 
family relations, judgment, thinking and 
mood.  A GAF score and an analysis of its 
meaning should be provided.

With respect to the veteran's claim for 
an increased rating for residuals of cold 
injury of the right hand, the examiner 
should identify all currently present 
residuals, to include arthralgia or other 
pain, numbness, cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation or 
hyperhidrosis.  The examiner should also 
indicate whether there are X-ray 
abnormalities or other complications, 
such as neuropathy, related to the 
veteran's cold injury residuals.  

With respect to the veteran's claim for 
TDIU, the examiner should offer an 
opinion with supporting analysis as to 
the impact of the veteran's service-
connected PTSD, residuals of cold injury 
of both upper and lower extremities, and 
loss of sense of smell on his ability to 
obtain and retain substantially gainful 
employment.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The RO should then review the claim 
in light of all additional evidence 
received since the September 2002 
Supplemental Statement of the Case (SSOC) 
and undertake any additional development 
deemed appropriate, to include affording 
the veteran a VA examination.  
Thereafter, the RO should readjudicate 
the issues on appeal.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



